                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                          Plaintiff,         Civil Action No. 18-10530

v.                                           Magistrate Judge David R. Grand

HUMAYUN KABIR RAHMAN,
f/k/a Md Humayun Kabir Talukder,
a/k/a Ganu Miah, a/k/a Shafi Uddin

                     Defendant.
__________________________________/

 OPINION AND ORDER DENYING PLAINTIFF’S AND DEFENDANT’S
      CROSS-MOTIONS FOR SUMMARY JUDGMENT [28, 29]

      The right to acquire American citizenship is a precious one.” See Fedorenko

v. United States, 449 U.S. 490, 505 (1981). It is “the highest hope of civilized men”

and it “would be difficult to exaggerate its value and importance.”              See

Schneiderman v. United States, 320 U.S. 118, 122 (1943).

      In this case, the United States of America has filed a Complaint to Revoke

Naturalization of Defendant Humayun Kabir Rahman (“Rahman” or the

“Defendant”) pursuant to 8 U.S.C. § 1451(a). (ECF No. 1). In short, the government

alleges that Rahman procured his naturalization unlawfully, by making materially

false statements in his Form N-400 Application for Naturalization and by giving

false testimony regarding that application to an immigration officer.
       Presently before the Court1 are the parties’ cross-motions for summary

judgment on the government’s three claims against Rahman: Count I – Illegal

Procurement of Naturalization – Lack of Good Moral Character, in violation of 8

U.S.C. § 1427(a)(3); Count II – Illegal Procurement of Naturalization – Not

Lawfully Admitted for Permanent Residence (Procured by Fraud or Willful

Misrepresentation), in violation of 8 U.S.C. § 1427(a)(1); and Count III –

Procurement of United States Citizenship by Concealment of a Material Fact or

Willful Misrepresentation, in violation of 8 U.S.C. § 1451(a). (ECF Nos. 28, 29).

       Because of the “value and importance” of U.S. citizenship, the law imposes a

stringent, but not insurmountable burden on the government in a “denaturalization”

case like this one: the “evidence justifying revocation of citizenship must be clear,

unequivocal, and convincing and not leave the issue in doubt.” Fedorenko, 449 U.S.

at 505. For the reasons discussed below, the government failed to satisfy that

exacting standard at the summary judgment stage. However, Rahman also failed to

establish his entitlement to summary judgment. Accordingly, the Court will deny

the parties’ cross-motions for summary judgment. (ECF Nos. 28, 29).




1
  Pursuant to 28 U.S.C. § 636(c), the parties have consented to the undersigned conducting all
proceedings in this case, including trial, the entry of final judgment, and all post-trial proceedings.
(ECF No. 7).
                                                  2
I.    Background

      A.     Operation Janus

      On September 8, 2016, the Department of Homeland Security (“DHS”),

Office of Inspector General (“OIG”), issued a report titled, “Potentially Ineligible

Individuals Have Been Granted U.S. Citizenship Because of Incomplete Fingerprint

Records.” (ECF No. 37, PageID.962). About a year later, on September 19, 2017,

the Department of Justice issued a press release about “Operation Janus,” in which

the Justice Department initiated civil actions to denaturalize citizens who it believed

had procured their naturalized citizenship fraudulently. United States v. Kahn, No.

17-965, 2019 WL 764026, at *15 (M.D. Fl. Feb. 21, 2019). The government’s

instant case against Rahman is one such action.

      The government alleges that before he submitted the immigration application

that ultimately led to his naturalized citizenship, Rahman had applied for

immigration benefits under two different names – “Ganu Miah” and “Shafi Uddin.”

Due to their respective failures to appear at scheduled immigration hearings, “Miah”

was ordered excluded and deported and “Uddin” was ordered deported. Thus, the

government claims that Rahman lied in connection with his subsequent application

for immigration benefits when he represented that he had never lied to a United

States government official while applying for any immigration benefit and that he

had never been ordered removed or deported from the United States.


                                          3
       The government attempts to prove its case largely through evidence contained

in the “A-files”2 of Rahman, Miah, and Uddin, but it places a heavy, if not principal

reliance on Rahman’s refusal to answer the government’s discovery questions.

Indeed, under the heading in its summary judgment motion, “‘Ganu Miah,’ ‘Shafi

Uddin,’ and ‘Humayn Kabir Rahman’ Are One and the Same Person,” the

government leads with the subheading, “Defendant Repeatedly Invoked the Fifth

Amendment.” (ECF No. 29, PageID.290).

       B.     Ganu Miah, Shafi Uddin and Humayun Kabir Rahman

              i.      Ganu Miah

       On February 6, 1992, an individual claiming to be “Ganu Miah” arrived in the

United States aboard British Airways flight 177 from London to New York. (ECF

No. 29, PageID.285; ECF No. 29-3, PageID.321). Miah presented an altered

Bangladeshi passport bearing the name “Md Jashim Uddin.” (ECF No. 29-5,

PageID.326). Immigration officers paroled Miah into the United States until June

of 1992, for the purpose of applying for asylum. (ECF No. 29-3, PageID.321). Miah

submitted a Form I-589, Request for Asylum along with a full set of fingerprints.

(ECF No. 29-8, PageID.341-343). Miah was interviewed in connection with his




2
 Caroline Nguyen of the U.S. Citizenship and Immigration Services (“USCIS”), Department of
Homeland Security, testified during her deposition that an “A-file” contains the “applicant’s
immigration history . . . [a]ny type of forms or applications that he applied for.” (ECF No. 1-1,
PageID.22; No. 34-4, PageID.922).
                                               4
asylum application, but that application was not granted. (ECF No. ECF No. 29-7;

No. 29-9). In addition, despite being personally served with a Form I-22 Notice to

Applicant Detained/Deferred for hearing Before Immigration Judge, charging Miah

with being excludable from the United States under 8 U.S.C. § 1182(a)(7)(A)(i)(I)

for not having a valid, unexpired immigrant visa, Miah failed to appear in

immigration court on that matter. (Id.) An immigration judge ordered that he “be

excluded and deported” from the United States. (ECF No. 29-10).

            ii.    Shafi Uddin

      On October 11, 1994, a person claiming to be “Shafi Uddin” filed a Form I-

589, Request for Asylum along with a full set of fingerprints and a photograph dated

September 27, 1994. (ECF No. 29-11-14). He stated that he never used any other

names. (Id.). However, in an interview with immigration officials on September

13, 1995, he stated under oath that he entered the United States on July 16, 1994,

with a passport bearing the name “Syed Ali.” (ECF No. 29-14). Despite being

personally served on September 27, 1995, with an Order to Show Cause and Notice

of Hearing charging Uddin with deportability under 8 U.S.C. § 231(a)(1)(A), he

failed to appear in immigration court on that matter on April 8, 1997, and was

ordered deported. (ECF No. 29-17).

            iii.   Defendant Humayun Kabir Rahman, f/k/a Md Humayun Kabir
                   Talukder

      On October 6, 1997, the Defendant – whose legal name at the time was Md
                                         5
Humayun Kabir Talukder – submitted Form DS-230, Parts I and II and supplemental

registration (collectively, “Form DS-230”) to the U.S. Department of State’s

National Visa Center. (ECF No. 29-18). He indicated that his name was “Md

Humayun Kabir Talukder,” and that he had never used any other names, had never

attempted to enter the United States illegally, and had never been denied admission

to the United States.        (ECF No. 29-18).3         “Talukder’s” visa application was

ultimately granted, and he thereafter submitted a Form I-485, Application to Register

Permanent Residence or Adjust Status (“Form I-485”), along with a full set of

fingerprints, dated November 1, 1997. (ECF Nos. 29-19-20). On the Form I-485,

Defendant again stated under oath that his name was “Md Humayun Kabir

Talukder,” that he was not facing exclusion or deportation, and that he had never

sought to procure (or actually procured) a visa, entry in to the United States, or any

other immigration benefit, through fraud or willful misrepresentation of a material

fact. (ECF No. 29-19). In a separate Form G-325A he submitted the same day,

Defendant also represented that he had never used any other names. (ECF No. 29-

21). During an April 27, 1998 interview, he represented that he entered the United

States at Buffalo, New York, in the back of a car without inspection. (ECF No. 29-

22, PageID.442, 470-72; see also ECF No. 29-19, PageID.389). On July 28, 1998,


3
  Although the first page of this exhibit – the DV 1998 Immigrant Visa Registration Form – spells
the applicant’s last name “Talukder,” in the other forms comprising this exhibit, his last name is
spelled “Talukdar.” (Id.). Neither party raises this discrepancy as an issue.
                                                6
“Talukder’s” application was approved, according him permanent resident status.

(ECF No. 29-19).           A few weeks later, Defendant submitted photographs and

fingerprints to be used in preparing his permanent resident card. (ECF No. 29-22,

PageID.454-458; No. 29-29).

         About five years later, on August 15, 2003, Defendant – still named Md

Humayun Kabir Talukder – applied to become a naturalized United States citizen by

submitting Form N-400, Application for Naturalization (“Form N-400”) to USCIS.

(ECF No. 29-32-33). In response to Form N-400’s question: “If you have ever used

other names, provide them below,” Defendant wrote “N/A.” (Id., PageID.507). He

marked “No” in response to a series of questions about his past, including: “Have

you EVER given false or misleading information to any U.S. government official

while applying for any immigration benefit or to prevent deportation, exclusion, or

removal?”; “Have you EVER lied to any U.S. government official to gain entry or

admission into the United States?”; “Have you EVER been ordered to be removed,

excluded, or deported from the United States?”; and “Have you EVER applied for

any kind of relief from removal, exclusion, or deportation?” (Id., PageID.514-15)

(emphasis in original). Defendant signed Form N-400 under penalty of perjury,

attesting that his answers were true and correct. (Id., PageID.516) He also submitted

a set of fingerprints with the application. (ECF No. 29-20).4


4
    The government mistakenly cites these fingerprints as ECF No. 29-59, but that is merely a
                                                 7
       On May 24, 2004, Defendant was interviewed under oath by a USCIS officer,

and he provided testimony consistent with his answers to the written questions

described in the preceding paragraph. (ECF No. 29-34, PageID.565; ECF No. 29-

51, PageID.674). Defendant’s application for naturalization was approved that same

day, and he was set to become naturalized on June 14, 2004. (ECF No. 29-52,

PageID.722-24). Also on May 24, 2004, Defendant submitted a petition to change

his name from “Md Humayn Kabir Talukder” to “Humayn Kabir Rahman.” (Id.).

That petition was granted on June 14, 2004, and a Certificate of Naturalization was

issued to Defendant in the name of “Humayun Kabir Rahman” on that date. (Id.).

       The government now contends that Rahman, Miah and Uddin are the same

person. In other words, the government contends that before Rahman submitted his

Form DS-230 and naturalization paperwork in the name of “Md Humayun Kabir

Talukder,” he had submitted asylum applications in the names of Ganu Miah and

Shafi Uddin.      Thus, the government contends that when Rahman applied for

naturalization, his representations that he had (1) never lied to a United States

government official while applying for any immigration benefit, and (2) never been

ordered removed or deported from the United States, were untrue, and that he

therefore procured his naturalization by fraud, willful misrepresentation, and/or

concealment of a material fact, in violation of above-referenced “denaturalization”


document which references the fingerprints in question.
                                               8
statutes.

       C.    The Government’s Evidence that Rahman, Miah, and Uddin Are
             the Same Person

             i.    Fingerprints

       The government attached to its summary judgment motion various sets of

fingerprints of Miah, Uddin, and Rahman, which came from their respective A-Files.

(e.g., ECF No. 29-8, PageID.342 (Miah); ECF No. 29-13, PageID.357 (Uddin); ECF

No. 29-20, PageID.395(Rahman).) Timothy H. Wagner, a fingerprint analyst at the

Homeland Security Investigations Forensic Laboratory, produced an expert report

in which he opined that, based on a friction ridge detail comparative examination,

the fingerprints associated with Miah, Uddin, and Talukder (Rahman) “were made

by the same individual.” (ECF. No. 29-59, PageID.775). In a second report, Wagner

opined that two additional fingerprints from Talukder’s (Rahman’s) permanent

resident card and naturalization application and Miah’s fingerprint card “were made

by the same individual.” (ECF No. 29-60, PageID.777).

       Rahman does not challenge Wagner’s methods or conclusions. Instead, he

argues that the government did not sufficiently prove a proper chain of custody with

regard to the fingerprints and that the fingerprint cards are unreliable. (ECF No. 28,

PageID.210-14; ECF No. 32, PageID.822-23; ECF No. 39, PageID.995-96).

             ii.   Information from Applications in the A-Files

       In support of its contentions that Rahman, Miah and Uddin are the same
                                          9
person, the government also points to certain information in their various A-File

forms that are the same.

            a. 1430 Parkchester Rd.

      In his Form N-400, Rahman indicated that he resided at 1430 Parkchester Rd,

#5E, Bronx, NY 10462, from at least July 1998 until November 1998. (ECF No.

29-55, PageID.743).    In the Form G-325A accompanying his application for

permanent residence, Rahman indicated that he resided at that same address from

March 1996 until the “present time,” i.e., November 1997.

      Numerous documents in Shafi Uddin’s A-File identify Uddin as living at the

same Parkchester address. For example, Uddin listed 1430 Parkchester Rd, #5E,

Bronx, NY 10462 as his address on a fingerprint card dated September 27, 1994.

(ECF No. 29-13). Other documents associated with Uddin’s immigration case listed

that same address as his residence. (ECF No. 29-62; ECF No. 29-63).

            b. 1314 Virginia Ave.

      On his Form DS-230, signed on October 1, 1997, Rahman indicated that his

sponsor was “Sufian Uddin,” and that her address was 1314 Virginia Ave., #5B,

Bronx NY 10462. (ECF No. 29-18, PageID.380.) In his immigration paperwork,

Ganu Miah listed this same address as his place of residence upon his arrival in

February 1992 and on an August 1996 court form that he signed. (ECF No. 29-3;

ECF No. 29-4; ECF No. 29-64).


                                       10
              c. Other Information

      Other information in the A-Files also suggests a link between Rahman, Miah,

and Uddin. In his Application for Immigrant Visa and Alien Registration, Rahman

identified his father as “MD – Abdur Rahman Talukdar” and his mother as “Jairun

Begum Talukdar.” (ECF No. 29-18, PageID.383). He indicated that he was born in

Dhubil Raygonj, Bangladesh, but that he had lived in Sylhet, Bangladesh virtually

his entire life. (Id., PageID.375, 383).

      When Ganu Miah first arrived in the United States, he was interviewed, and,

according to the transcript of that interview, he indicated that he was born in Sylhet,

Bangladesh, and that his mother’s name was “Joyrun.”                (ECF No. 29-4,

PageID.323). In a form completed a few years later, Miah indicated that his mother’s

name was “Joirun.” (ECF No. 29-7, PageID.335).

      In a Request for Asylum form submitted by “Shafi Uddin,” he indicated that

he was born in Sylhet, Bangladesh. (ECF No. 29-11, PageID.349). In his Form G-

325A – Biographic Information, submitted the same date, Uddin indicated that his

mother’s name was “Joyrun” and his father’s name was “Abdul Rahman.” (ECF

No. 29-14).    The President of the Jatiyo Party submitted a letter supporting

“Uddin’s” asylum application, in which he wrote that Uddin was the “son of Mr.

Abdul Rahman . . .” (ECF No. 29-65).




                                           11
             iii.     Photographs

       The government’s summary judgment motion is supported in part by an expert

report of Kimberley A. Meline, an examiner with the Forensic Audio, Video, and

Image Analysis Unit, Operational Technology Division, Federal Bureau of

Investigation.      (ECF No. 785).    In her report, Meline compares a variety of

photographs of Miah and Uddin against photographs of Rahman, with the photos

covering various periods of time. The photos compared included those submitted as

part of: (1) Miah’s asylum application (ECF No. 29-7, PageID.337); (2) Rahman’s

diversity visa and adjustment of status applications (ECF No 29-18, PageID.375;

No. 29-19, PageID.387); (3) Uddin’s fingerprint card (ECF No. 29-13); (4) the letter

of support for from the Jatiyo party submitted in support of Uddin’s asylum

application (ECF No. 29-65); and (5) two photos of Miah and Uddin from a New

York State Department of Motor Vehicles database. (ECF No. 29-57, PageID.761-

62).

       Meline selected images from Rahman, Miah, and Uddin to compare, and then

processed the images electronically to create Rahman/Miah and Rahman/Uddin

“comparison charts.” (ECF No. 29-61, PageID.785). Ultimately, Meline opines that

based on her review of the comparison charts, Rahman and Uddin and Rahman and

Miah “share multiple facial features, including the overall shape of the face, the

shape of the profile, hairline, eyes, eyebrows, nose, lips, chin, and specific structures


                                           12
in the ears. These similarities lend strong support” for Rahman and Miah “being the

same individual” and Rahman and Uddin “being the same individual.” (Id.).

      Rahman does not challenge Meline’s conclusions, but claims the photographs

she used have an unreliable foundation and, at any rate, that Meline “never states

that they are conclusively the same person.” (EFC No. 32, PageID.822-23).

            iv.    Rahman’s Invocation of the Fifth Amendment

      During discovery, Rahman refused to answer certain of the government’s

interrogatories and deposition questions on the grounds that compelling him to

provide answers would violate his Fifth Amendment rights against self-

incrimination. Rahman refused to answer the following interrogatories:

            1. Identify all names and aliases that you have used for any purpose at
               any time.

            2. Identify [] all persons who assisted you in any capacity in preparing,
               completing, or filing all requests, petitions, and applications for
               immigration benefits or changes in immigration status in the United
               States or to enter the United States . . .

            4. Identify [] the date and location of your first entry into the United
               States.

            8. State and describe in detail each occurrence where you have given
               false or misleading information to any official of the United States
               government while applying for any immigration benefit or to
               prevent deportation, exclusion, or removal.

            9. Have you ever lied to any United States government official to gain
               entry or admission to the United States, or to naturalize as a United
               States citizen?


                                        13
            10. Identify which, if any, of the following photographs are of you . . .

(ECF No. 29-58).

      At his deposition, Rahman refused to answer many of the government’s

questions, including:

          “Other than your current name, Humayun Kabir Rahman, and your
           former name, MD Humayun Kabir Talukder, have you ever used any
           other names?”

          “Have you ever given false or misleading information to any U.S.
           government official while applying for any immigration benefit or to
           prevent deportation, exclusion or removal?”

          “Have you ever lied to any U.S. government official to gain entry or
           admission into the United States?”

          “Have you ever been in removal, exclusion or deportation
           proceedings?”

          “Have you ever been ordered to be removed, excluded or deported?”

          “Have you ever applied for any kind of relief from removal, exclusion
           or deportation to include asylum regardless of whether it was applied
           for during removal, exclusion or deportation proceedings?”

          “[Showing Rahman his Form I-485] . . . there’s a box that says current
           INS status and typed into the box it says EWI. Did you, in fact, enter
           the United States without being inspected?”

          “Was March 19, 1996 the date that you first arrived in the United
           States?”

          “Have you ever had a driver’s license issued by the State of New York
           in any name?”

(ECF No. 29-52, PageID.695-700).

                                         14
      In addition, Rahman was shown numerous photographs – some of which were

on documents such as passports, immigration documents, and New York

Department of Motor Vehicle cards – in the name of other individuals, including

Shafi Uddin and Ganu Miah – and asked if he was the individual pictured. (Id.,

PageID.704-707; ECF No. 29-56, PageID.753-54; ECF No. 29-57). Again, in each

instance, Rahman asserted his Fifth Amendment right and refused to answer.

II.   Legal Standards

      A.    Summary Judgment

      Pursuant to Rule 56, the Court will grant summary judgment if “the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Pittman v.

Cuyahoga County Dep’t of Children & Family Servs., 640 F.3d 716, 723 (6th Cir.

2011). A fact is material if it might affect the outcome of the case under governing

law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In determining

whether a genuine issue of material fact exists, the Court assumes the truth of the

non-moving party’s evidence, and construes all reasonable inferences from that

evidence in the light most favorable to the non-moving party. See Ciminillo v.

Streicher, 434 F.3d 461, 464 (6th Cir. 2006).

      Additionally, a moving party with the burden of persuasion who seeks

summary judgment – here, the United States – faces a “substantially higher hurdle.”


                                        15
Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002). The evidentiary showing must

be so strong as to convince the Court that “no reasonable trier of fact could find other

than for [the moving party].” Calderone v. United States, 799 F.2d 254, 259 (6th

Cir. 1986). The party with the burden of proof “must show that the record contains

evidence satisfying the burden of persuasion and that the evidence is so powerful

that no reasonable jury would be free to disbelieve it.” Arnett, 281 F.3d at 561.

“Accordingly, summary judgment in favor of the party with the burden of persuasion

‘is inappropriate when the evidence is susceptible to different interpretations or

inferences by the trier of fact.’” Green v. Tudor, 685 F. Supp. 2d 678, 685 (W.D.

Mich. 2010) (quoting Hunt v. Cromartie, 526 U.S. 541, 553 (1999)).

      B.     Denaturalization

      The law under which the government brings this case, 8 U.S.C. §1451(a),

provides:

             It shall be the duty of the United States attorneys for the respective
             districts, upon affidavit showing good cause therefor, to institute
             proceedings in any district court of the United States in the
             judicial district in which the naturalized citizen may reside at the
             time of bringing suit, for the purpose of revoking and setting aside
             the order admitting such person to citizenship and canceling the
             certificate of naturalization on the ground that such order and
             certificate of naturalization were illegally procured or were
             procured by concealment of a material fact or by willful
             misrepresentation, and such revocation and setting aside of the
             order admitting such person to citizenship and such cancelling of
             certificate of naturalization shall be effective as of the original
             date of the order and certificate, respectively.


                                          16
8 U.S.C. §1415(a)(emphasis added).

      Under this provision, there are thus two grounds on which the government

may institute denaturalization proceedings: (1) where naturalization was “illegally

procured”; and (2) where naturalization was “procured by concealment of a material

fact or by willful misrepresentation.”     Id.   The result of    denaturalization is

revocation of citizenship. See id. The United States Supreme Court has stated that,

despite this very tangible and significant consequence of denaturalization, “there

must be strict compliance with all the congressionally imposed prerequisites of

citizenship.” Fedorenko v. U.S., 449 U.S. 490, 506 (1981). If the government

satisfies its heavy burden of proving that citizenship was procured illegally, this

Court lacks the ability to “refrain from entering a judgment of denaturalization.” Id.

at 517.

      In denaturalization proceedings, the government has the burden of proving

that citizenship should be revoked by submitting “clear, unequivocal, and

convincing” evidence that does not leave the issue in doubt. Fedorenko, 449 U.S.

at 505. “[A]lthough the government bears a heavy burden in denaturalization

proceedings, the facts of a case may be such that revocation of citizenship at the

summary judgment stage may be appropriate.” United States v. Dailide, 227 F.3d

385, 389 (6th Cir. 2000). Indeed, courts require “strict compliance with all the

congressionally imposed prerequisites to the acquisition of citizenship.” Fedorenko,


                                         17
449 U.S. at 506. These two competing factors – the government’s exacting burden

of proof, and the naturalized citizen’s obligation to have strictly complied with

citizenship prerequisites – combine to “reflect our consistent recognition of the

importance of the issues at stake—for the citizen as well as the Government—in a

denaturalization proceeding.” Id. at 507. Still, “[t]he rules of summary judgment

are no different when applied in a denaturalization proceeding than in any other civil

case.” United States v. Son, No. CIVA08-CV-11025-RGS, 2010 WL 1460230, at

*2 n.2 (D. Mass. Apr. 13, 2010).

      C.     Privilege against Self-Incrimination

      The Fifth Amendment to the United States Constitution provides that “[n]o

person shall be ... compelled in any criminal case to be a witness against himself.”

U.S. Const. amend. V. The Fifth Amendment privilege against self-incrimination

“not only protects the individual against being involuntarily called as a witness

against himself in a criminal prosecution but also privileges him not to answer

questions put to him in any other proceeding, civil or criminal, formal or informal,

where the answers might incriminate him in future criminal proceedings.” In re

Morganroth, 718 F.2d 161, 164-65 (6th Cir. 1983) (citing Lefkowitz v. Turley, 414

U.S. 70, 94 (1973)). To properly invoke the privilege, one must “‘demonstrate a real

danger of incrimination[,]’” see United States v. Conces, 507 F.3d 1028, 1040 (6th

Cir. 2007) (quoting Brennan v. C.I.R., 752 F.2d 187, 189 (6th Cir. 1984)), “and not


                                         18
a mere imaginary, remote or speculative possibility of prosecution.” Morganroth,

718 F.2d at 167. A “blanket assertion” of the privilege is not permissible. Id. “The

privilege must be asserted by a witness with respect to particular questions, and in

each instance, the court must determine the propriety of the refusal to testify.” Id.

The Fifth Amendment’s protection against self-incrimination “‘does not extend to

consequences of a noncriminal nature, such as threats of liability in civil suits.’”

Conces, 507 F.3d at 1040 (quoting United States v. Apfelbaum, 445 U.S. 115, 125

(1980)). Instead, the witness must “risk[ ] a real danger of prosecution” in that “an

answer to a question, on its face, calls for the admission of a crime or requires that

the witness supply evidence of a necessary element of a crime or furnishes a link in

the chain of evidence needed to prosecute.” In re Morganroth, 718 F.2d at 167.

“[A] real danger of prosecution also exists where questions, which appear on their

face to call only for innocent answers, are dangerous in light of other facts already

developed.” Id. (citing Hoffman v. United States, 341 U.S. 479, 486-88 (1951)).

      One of the principal disputes in this case concerns the impact of Rahman’s

invocation of the Fifth Amendment in response to the government’s discovery

questions. A proper understanding of the Fifth Amendment’s application to this

particular case is therefore crucial, and requires an extensive analysis. In the end,

that analysis shows that both sides’ arguments on the issue are flawed.

      First, serious questions exist about whether Rahman could properly invoke


                                         19
the Fifth Amendment. “[T]he risk that [a denaturalization defendant’s] testimony

might subject him to deportation is not a sufficient ground for asserting the privilege,

given the civil character of a deportation proceeding,” see United States v. Balsys,

524 U.S. 666, 671 (1998) (citing INS v. Lopez-Mendoza, 468 U.S. 1032, 1038–1039

(1984)), and Rahman does not specifically claim that he invoked his Fifth

Amendment right due to a fear that he could face criminal prosecution as a result of

his answers. Indeed, because the statute of limitations for the crime of making a

false statement to an immigration officer is ten years, see 18 U.S.C. §§ 1425(a),

3291, it would seem that, at least with respect to the alleged conduct at the heart of

this case, Rahman could not be prosecuted for having given false statements in

connection with his immigration and naturalization applications. See Balsys, 524

U.S. at 671–72; id., n.1 (1998) (noting that, due to the statute of limitations’

expiration, the defendant in a deportation case was not claiming his testimony could

be used in a subsequent federal criminal proceeding, but rather, that it “could be used

against him by Lithuania or Israel in a criminal prosecution.”). See also Hardin v.

Carcara, No. CV 02-443-C, 2006 WL 8456549, at *2 (W.D. Ky. Jan. 23, 2006)

(“Because the Fifth Amendment prohibits the witness from being convicted out of

his own mouth, [defendant] cannot be compelled to name the informant unless he is

granted immunity from a perjury prosecution, or until the running of the

applicable statute of limitations.”) (emphasis added). The government, however,


                                          20
does not specifically challenge Rahman’s ability to invoke his Fifth Amendment

right, and instead simply asks the Court to find that his refusal to answer the

questions (1) precludes him from offering evidence to rebut the government’s

proofs, and (2) warrants the imposition of an adverse inference that is itself

affirmative evidence that his truthful answers would have supported the

government’s claims – in particular, its claim that Rahman, Miah, and Uddin “are

one and the same person.” (ECF No. 29, PageID.290). Thus, at least for purposes

of this summary judgment motion, the Court does not decide whether Rahman had

a right to invoke the Fifth Amendment in response to the government’s discovery

questions. However, contrary to Rahman’s argument, even assuming he had such a

right, that does not mean his decision to exercise that right is without consequence

in this denaturalization case.

      “The normal rule in a criminal case permits no negative inference from a

defendant's failure to testify.” Mitchell v. United States, 526 U.S. 314, 315 (1999)

(citing Griffin v. California, 380 U.S. 609, 614 (1965)). However, where a litigant

invokes the Fifth Amendment in a civil case – even one in which an adverse

judgment may arguably have longer-lasting and more severe consequences than a

prison sentence – his decision to do so may carry adverse consequences in terms of

his defense of the litigation. First, in a civil case, once a litigant invokes the Fifth

Amendment privilege on an issue, he is barred from introducing other evidence on


                                          21
that issue. See Dunkin’ Donuts, Inc. v. Taseski, 47 F. Supp. 2d 867, 872-73 (E.D.

Mich. 1999). In other words, he may not use the Fifth Amendment during a

deposition, and then submit “affidavits in opposition to the government’s motion for

summary judgment” as to issues about which he refused to answer. See id. (quoting

U.S. v. Sixty Thousand Dollars in U.S. Currency, 763 F. Supp. 909, 914 (E.D. Mich.

1991)).

      Second, as the government notes, “[a] litigant may not invoke the Fifth

Amendment to avoid answering questions in discovery, and then cry foul when the

absence of evidence in favor of the litigant requires summary judgment to be entered

against him.” (ECF No. 29, PageID.297) (quoting United States v. $110,873.00 in

U.S. Currency, 159 Fed. Appx. 649, 652-53 (6th Cir. 2005)). “Choosing to remain

silent is ‘a perfectly constitutional option but one that he may not leverage into a

basis for avoiding the requirements of Rule 56.’” See id.

      Third, “[t]he Supreme Court has held that a negative inference can be drawn

from a failure to testify in civil proceedings, and that drawing such an inference

violates neither the Fifth Amendment nor Due Process.”         See Hoxie v. Drug

Enforcement Admin., 419 F.3d 477, 483 (6th Cir. 2005) (citing Baxter v. Palmigiano,

425 U.S. 308, 318-19 (1976)). See also United States v. Lileikis, 929 F. Supp. 31,

37 (D. Mass. 1996) (holding that denaturalization defendant’s refusal to answer

specific questions “creates a compelling inference that the Government’s allegations


                                        22
against [him] are true.”).

      Perhaps recognizing that none of these general principles bode well for

Rahman, he argues that “his invocation of the 5th Amendment should not be

considered adversely against him” because, in bringing this civil case, the

government is purportedly seeking to “punish” him. As his counsel argued at the

hearing on the parties’ cross-motions for summary judgment:

             Operation Janus is different. Operation Janus I think is a
             punishment given what has been said in the Press [] [and] the
             Press Release for this case . . . There is a specific group of people
             that were looked at, and I think given all that surrounding Press,
             media statements made by this Administration, that this is not like
             the other denaturalization cases that have happened years ago.
             This is punishment.

(ECF No. 39, PageID.1008).

      However, the law in denaturalization cases is simply to the contrary.

Regardless of how the “Administration” may characterize its efforts to identify past

immigration fraud, the law makes clear that actions brought under 8 U.S.C. §

1451(a) are civil actions, and that any consequences that flow from the adjudication

of those actions, while potentially severe, are not “punishment.” See Johannessen,

225 U.S. 227, 242–45 (1912); Trop v. Dulles, 356 U.S. 86, 98–99 (1958). In the

seminal case of Johannessen, decided shortly after the enactment of the

Naturalization Act of 1906, the Supreme Court considered the claims of a

naturalized citizen facing cancellation of his naturalization certificate on the ground


                                          23
that it had been “fraudulently and illegally procured.” Johannessen, 225 U.S. at 232.

The person argued that the denaturalization provision, if applied retroactively, would

be void as an ex post facto law in violation of the Constitution. Id. at 242. The Court

rejected that argument based on the well-settled rule that the constitutional

prohibition of ex post facto laws “is confined to laws respecting criminal

punishments.” Id. at 242. The Court acknowledged the prohibition does not apply

to the denaturalization provision, which merely deprives the alien “of a privilege that

was never rightfully his” and “imposes no punishment upon an alien who has

previously procured a certificate of citizenship by fraud or other illegal conduct.”

Id. (emphasis added). See also, e.g., United States v. Borgono, No. 18-21835-CIV,

2019 WL 2436279, at *3 (S.D. Fla. June 11, 2019) (“a denaturalization case

constitutes a civil proceeding and every court that has considered this question has

repeatedly held that ‘denaturalization is civil and equitable in nature’”) (citations

omitted); Fedorenko, 449 U.S. at 516 (“[A] denaturalization action is a suit in

equity”) (citations omitted). In sum, nothing about the nature of this denaturalization

case precludes the Court from drawing an adverse inference from Rahman’s

invocation of the Fifth Amendment in response to the government’s salient

discovery questions.

      Ample case law further supports this conclusion. The Court starts its analysis

with the Sixth Circuit case of Hoxie v. Drug Enforcement Admin., 419 F.3d 477 (6th


                                          24
Cir. 2005), both because it provides a cogent example of the “adverse inference”

principle, and because it specifically recognizes the appropriateness of applying that

principle “in the immigration context.”

      In Hoxie, Dr. Hoxie had received a DEA certificate of registration to dispense

prescription drugs in 1995. On his application for that certificate, Dr. Hoxie

answered “no” when asked if he had “ever been convicted of a crime in connection

with controlled substances . . .” Years later, the DEA found arrest records which

indicated that in 1983, Dr. Hoxie had, by plea of nolo contendere, been convicted of

a drug offense in California. When DEA agents visited Dr. Hoxie to ask him about

the arrest records, he denied the records related to him and insisted he had never

been convicted of a drug offense.

      An administrative hearing was held, and the DEA presented the arrest records

as well as investigator testimony about conversations he had with the California

Department of Justice custodian of records, who confirmed Dr. Hoxie’s nolo plea

and that “a criminal background check of Dr. Hoxie revealed arrests and convictions

in California.” Dr. Hoxie cross-examined the witnesses, but presented no evidence

in his defense. The ALJ found that the DEA had established, by a preponderance of

the evidence, that Dr. Hoxie had been convicted of a controlled substance offense,

and that his contrary subsequent statement in his DEA application was false.

Accordingly, the ALJ recommended revoking Dr. Hoxie’s DEA certificate. The


                                          25
DEA Deputy Administrator upheld the ALJ’s recommendation. In addition to citing

evidence about Dr. Hoxie’s conviction, the Deputy Administrator relied on Dr.

Hoxie’s “failure to testify at the hearing.”

      Dr. Hoxie appealed the decision to revoke his DEA certificate, and

specifically argued that, “the negative inference drawn from his failure to testify is

‘fundamentally unfair.’” Id. at 483. The Sixth Circuit rejected that argument, and

held that Dr. Hoxie’s refusal to testify was affirmative “evidence” on which the DEA

and the ALJ could rely in concluding that Dr. Hoxie had materially falsified his

application:

               The Supreme Court has held that a negative inference can be
               drawn from a failure to testify in civil proceedings, and that
               drawing such an inference violates neither the Fifth Amendment
               nor Due Process. Baxter v. Palmigiano, 425 U.S. 308, 318–19 []
               (1976). The Supreme Court has also commented in other contexts
               that silence can be evidence of a negative inference. In United
               States v. Hale, 422 U.S. 171, 176 [] (1975), the Court noted that
               “[s]ilence gains more probative weight where it persists in the face
               of accusation, since it is assumed in such circumstances that the
               accused would be more likely than not to dispute an untrue
               accusation.” And the Supreme Court has repeatedly explained
               in the immigration context that “[s]ilence is often evidence of
               the most persuasive character. ... [There] is no rule of law
               which prohibits officers charged with the administration of the
               immigration law from drawing an inference from the silence
               of one who is called upon to speak.” INS. v. Lopez–Mendoza,
               468 U.S. 1032, 1043–44 [] (1984) (quoting United States ex rel.
               Bilokumsky v. Tod, 263 U.S. 149, 153–54 [] (1923)). In the
               particular context of an administrative hearing, an agency
               adjudicator's reliance on silence as evidence has been upheld. See
               Anderson v. Dep't of Transp., 827 F.2d 1564, 1572–73 (Fed. Cir.
               1987). Therefore, Dr. Hoxie's silence was evidence on which the
                                           26
              DEA could rely to conclude that Dr. Hoxie materially falsified
              his application and that his actions rendered his continued
              registration inconsistent with the public interest.

Hoxie, 419 U.S. at 483 (emphasis added).

       Hoxie’s reasoning is important to Rahman’s case in two respects. First, it

confirms the general principle that in a civil action brought by the government where

the defendant faces potentially severe, but non-criminal consequences, his refusal to

testify constitutes “evidence” that the adjudicator can consider in passing on the

merits of the case. Second, citing the U.S. Supreme Court’s decision in Lopez-

Mendoza, the Hoxie court highlighted that this principle is “repeatedly” applied in

non-criminal immigration cases, like Rahman’s.

       The closest case to Rahman’s that the Court was able to locate is United States

v. Son, No. CIVA08-CV-11025-RGS, 2010 WL 1460230, at *3 (D. Mass. Apr. 13,

2010). In that case, Son was a Korean national who, in May 1993, was granted

lawful permanent resident (“LPR”) status when he was about twenty years old.

Son’s father had received his LPR status a few months earlier based on his being a

“Priority Worker – Certain Multinational Executive or Manager.” According to

Son’s green card, his LPR status was based on him being a child of a “Professional

Holding an Advanced Degree or Exceptional Ability.”5 In other words, Son’s LPR



5
  About a year later, Son’s mother was granted LPR status on account of her spousal relationship
to Son’s father.
                                              27
status was a direct result of his father first obtaining LPR status. About seven years

later, Son applied for and was granted naturalization.

      It turned out that Son’s father’s green card was issued illegally. Specifically,

Son’s father had paid a bribe to an INS official for its issuance. In May 2003,

removal proceedings were instituted against Son’s father and mother, and the

removal charges were ultimately sustained. The United States then filed an action

in federal court, like this one, to revoke and set aside the grant of United States

citizenship to Son. As the district court explained, “Son became an LPR based on

his relationship to his father []. However, because [his father] had paid an illegal

bribe to obtain LPR status, he was an unlawful resident of the United States, and as

Son's status was dependent on [his father’s] status, he too was unlawfully classified

as a permanent resident.” Id. at *2.

      Son had even greater evidentiary challenges to the government’s case against

him than does Rahman. The INS official who took the bribe from Son’s father had

kept the illegal A-files at his home. Although he had maintained a list of the illegal

A-files, he burned the A-files themselves. Son argued that, without the A-files, he

had “no legal way to defend himself in this case . . .” Id. at *3. In an apparent move

to capitalize on the destroyed A-files, Son invoked his Fifth Amendment right and

refused to answer the government’s deposition questions about how he obtained his

green card. Most notably, he refused to answer when asked “whether he was aware


                                         28
that his green card was obtained unlawfully.” Id.

      In granting the government’s motion for summary judgment, the district court

noted, “[i]n a civil proceeding—which this is—an adverse inference may properly

be drawn from a party's invocation of the privilege against self-incrimination.” Id.

at *3 n.5. The court then explained, “Son’s argument ultimately is one not cobbled

up from facts, but from conjecture and speculation, and based on the erroneous

assumption that on summary judgment the government in a denaturalization

proceeding is required to disprove every negative hypothesis beyond a reasonable

doubt (or as his counsel stated at oral argument, ‘nearly so’). Son has not shown

that he would have access to any pertinent information in the Afile, even were it to

be located.” Id. at *3.

      As in Son, the Court finds that, to the extent Rahman refused to answer the

government’s salient questions, the Court may draw an adverse inference against

him, and treat that adverse inference as affirmative evidence supporting the

government’s motion. Of course, as discussed below, the contours of the specific

questions asked by the government play a significant role in determining what, if

any, adverse inference the Court may draw. Before turning to that specific issue,

however, the Court addresses Rahman’s other arguments against imposing an

adverse inference, generally, in denaturalization cases. Indeed, the second of those

arguments helps cabin the extent to which the Court can draw an adverse inference


                                        29
in this case.

       Rahman’s first argument – that the imposition of adverse inferences in

denaturalization cases has been limited to cases in which the defendant was a former

Nazi – gets him nowhere. (ECF No. 39, PageID.1008). The defendant in Son had

no Nazi affiliation, and the court still applied an adverse inference. Moreover, while

it is true that the adverse inference principle has arisen in cases involving former

Nazis, see e.g., U.S. v. Bartesch, 643 F.Supp. 427 (N.D. Ill. 1986) (“the Court will

draw an adverse inference from defendant's failure to testify, based on a continued

assertion of his Fifth Amendment privilege, and may use the adverse inference in

defendant's denaturalization proceedings.”); U.S. v. Stelmokas, 1995 WL 464264, at

*7 (E.D. Pa. Aug. 2, 1995), nothing in those cases suggests that the courts deemed

the defendants’ backgrounds to be relevant considerations.

       Rahman’s second argument – that he “is not barred from presenting evidence

about what occurred at the immigration interviews and the addresses he resided at

and with whom” – is a little more helpful to his cause, but in a roundabout way.

(ECF No. 32, PageID.825). Rahman relies principally on Traficant v. C.I.R., 884

F.2d 258 (6th Cir. 1989), which dealt with a trial court’s ability to limit the evidence

a litigant could introduce at trial after he had asserted his Fifth Amendment right and

refused to testify.

       In Traficant, a politician had been charged with bribery. He was acquitted,


                                          30
but then faced a civil action brought by the IRS, alleging that his failure to report the

bribes as income resulted in a fraudulent underpayment of his income taxes in

violation of 26 U.S.C. § 6653(b). The government’s evidence included audio tapes

of Traficant accepting funds the government alleged were bribes and a signed

statement Traficant had given to authorities. During discovery, the government

asked Traficant questions “about the authenticity” of that evidence. Traficant

refused to answer the government’s questions, and the trial court ruled that because

he had invoked that right, it would “limit” his ability to explore “not only the

authenticity of the [] evidence but also [] the very contents and significance of those

exhibits . . .” The Sixth Circuit explained that this went too far because “once he

had invoked the privilege against self-incrimination on the authenticity of the

statement and the tapes, [the court could only bar Traficant] from introducing other

evidence on that matter.” Traficant, 884 F.2d at 265 (emphasis in original). The

court went on to say, (1) “[s]uch limits are properly within the scope of cases holding

that a party to civil litigation or other non-criminal proceedings may encounter costs

imposed in exchange for the assertion of the Fifth Amendment privilege as long as

they are not so high as to force abandonment of the privilege,” and (2) “when the

issue is whether a court may impose broad limits on the admissibility of evidence,

the cases permit only limits directly related to the scope of the asserted privilege.”

Id. (emphasis added).


                                           31
      While Rahman seizes on these two statements in the Traficant decision, they

are only of marginal assistance to him. First, the statements do not at all undermine

the Court’s conclusion that even in a denaturalization case, where the costs of

invoking the Fifth Amendment may be loss of citizenship, it may draw an adverse

inference from the defendant’s refusal to testify. Second, the quoted sentences speak

to a situation where the defendant asserts his Fifth Amendment right and then tries

to admit his own evidence as to a related issue. Here, though, Rahman admits that

he offers no evidence of his own. (ECF No. 32, PageID.825-26). His argument that

he was not required to do so because the government “has not met its high burden .

. .” misconstrues the case’s current procedural posture – where the government has

presented the Court with the evidence discussed above, see supra at 9-13 – and is

akin to the argument Son made, which the court rejected as being “one not cobbled

up from facts, but from conjecture and speculation, and based on the erroneous

assumption that on summary judgment the government in a denaturalization

proceeding is required to disprove every negative hypothesis beyond a reasonable

doubt . . .” Son, 2010 WL 1460230, at *3.

      Rahman’s argument would only potentially have merit if the government had

no evidence against him. Numerous courts have held that if the only evidence one

party would have against the other is his refusal to testify, then it would not be

appropriate to apply an adverse inference based on the refusal to testify. Indeed, the


                                         32
principal case relied on by the Traficant court, Spevack v. Klein, 385 U.S. 511, 515

(1967), makes this clear. In Spevack, an attorney received a subpoena and refused

to comply on the basis that it would tend to incriminate him. For no other reason

than his invocation of his Fifth Amendment rights, the New York Supreme Court

Appellate Division ordered him disbarred, “holding that the constitutional privilege

against self-incrimination was not available to him . . .” Id. at 513. Ultimately, the

U.S. Supreme Court reversed, holding that the attorney had a right to invoke the

privilege, and that his mere invocation of the privilege could not, on its own, be a

ground to disbar him or prevent him from arguing that the documents sought in the

subpoena were “private papers” and not subject to production. Id. at 519. In other

words, as in Traficant, the limits on admissibility at trial needed to be narrowly

tailored to “the matter” about which the attorney refused to testify. This analysis

keeps with the Supreme Court’s later reasoning in Mitchell v. United States, 526

U.S. 314, 328 (1999), in which it explained, “This Court has recognized ‘the

prevailing rule that the Fifth Amendment does not forbid adverse inferences against

parties to civil actions when they refuse to testify in response to probative evidence

offered against them,’ Baxter v. Palmigiano, 425 U.S. 308, 318 [] (1976), at least

where refusal to waive the privilege does not lead ‘automatically and without more

to [the] imposition of sanctions,’ Lefkowitz v. Cunningham, 431 U.S. 801, 808, n. 5

[] (1977).”


                                         33
       Here, although the Court has serious questions about the Affidavit of Good

Cause which accompanied the government’s initial complaint,6 Rahman did not

move to dismiss the complaint on that basis, and instead participated in discovery.

Thus, it appears that Rahman was questioned about his naturalization only after the

government first came forward with evidence (albeit evidence not referenced in its

Affidavit of Good Cause) that raised serious questions as to whether he had

unlawfully procured his naturalization: Miah’s and Uddin’s A-Files contain

immigration forms in their names, but which bear Rahman’s fingerprints; forms in



6
  The government filed as an exhibit to its complaint an “Affidavit of Good Cause” in which
Nguyen purported to “declare under penalty of perjury” that “DHS records establish that the person
who naturalized as Humayun Kabir Rahman was previously ordered excluded under the name
Ganu Miah, and previously ordered deported under the name Shafi Uddin.” (ECF No. 1-1,
PageID.23). However, Nguyen makes no reference in her Affidavit to the fingerprints or photos
that the government now contends support its case, and it is unclear how Nguyen reached her
conclusions. (Id.). For example, without offering any explanation whatsoever, Nguyen goes from
discussing “the individual” who arrived in the United States under the name “Ganu Miah,” to
simply referring to this individual as “Rahman.” (Id., PageID.23). Nguyen did the same when
discussing “Shafi Uddin’s” application history. (Id., PageID.25-26). It is thus at best unclear what
evidence Nguyen relied on for her principal conclusion. See U.S. v. Zucca, 351 U.S. 91, 98-99
(1956) (“The complaint, under modern practice, is required merely to allege ultimate facts while
the [A]ffidavit [of Good Cause] must set forth evidentiary matters showing good cause for
cancellation of citizenship.”). Although Rahman, in his amended answer to the complaint,
specifically avers that, “The Affidavit of Good Cause is Insufficient to [sic] Support the
Complaint,” he did not move to dismiss the case on that basis, compare, Zucca, 351 U.S. 91; see
also U.S. v. Failla, 164 F.Supp. 307 (D.N.J. 1957), and did not meaningfully address it in his
summary judgment filings. (ECF No. 14, PageID.109). The closest he came was a single sentence
towards the very end (fourth to last sentence) of his own summary judgment motion where he
wrote, “the government fails [on its argument that Rahman was not eligible for permanent
residency] because the only basis for that statement in the Affidavit of Good Cause is that the
affiant wrote it there.” (ECF No. 28, PageID.227-28) (emphasis added). But, even assuming this
argument has not been waived, see e.g., Failla, 164 F.Supp. at 312-13; Lucchese v. United States,
356 U.S. 256 (1958), it was not presented in a sufficiently detailed manner, nor was it sufficiently
tied to any of the standards relevant to the parties’ instant motions, for the Court to consider it as
a basis for granting Rahman any relief at this time.
                                                 34
the A-Files contain other information, such as common addresses and names of

relatives; and, photographs associated with the three men show that they “share

multiple facial features, including the overall shape of the face, the shape of the

profile, hairline, eyes, eyebrows, nose, lips, chin, and specific structures in the ears”

which “lend strong support” for all three men “being the same individual.”

      Armed with that evidence, the government had a right to question Rahman in

this civil action about those matters, and, depending on the questions put to him, his

refusal to provide answers may contribute to the government’s evidence against him.

See United States v. Balsys, 119 F.3d 122, 136 (2d Cir. 1997), rev'd on other grounds,

524 U.S. 666 (1998) (“Invoking the privilege in the face of incriminating questions

is probably not, by itself, sufficient to justify depriving a person of an important

liberty interest. [] And freedom from deportation is such an interest. [] But if there

is other evidence, the witness’s silence may contribute to a decision to deport the

alien.”) (emphasis in original) (internal citations omitted); Stelmokas, 100 F.3d 302,

311 (3d Cir. 1996) (stating that adverse inferences could be drawn in a

denaturalization proceeding against an alleged Nazi collaborator from fact that he

invoked his privilege against self-incrimination “as long as there was independent

evidence to support the negative inferences beyond the invocation of the privilege

against self-incrimination”).

      In sum, if the government had no other evidence to support its position that


                                           35
Rahman lied in connection with his naturalization application, Rahman’s invocation

of the Fifth Amendment might not warrant imposition of an adverse inference. But

here, where, at the time of Rahman’s deposition, the government possessed the

aforementioned evidence which at least raises serious questions about whether

Rahman lied during his naturalization process, Rahman’s refusal to answer questions

about that evidence could warrant an adverse inference that his truthful answers to

those questions would have supported the government’s case, and could prevent him

from presenting his own evidence on those particular “matter[s].” Traficant, 884

F.2d at 265.

       While most of the above analysis is helpful to the government, not Rahman,

the courts’ overall focus on narrowly tailoring the admissibility limits to the

“matters” about which the litigant was questioned helps Rahman because the main

discovery questions on which the government’s summary judgment motion rests

were not directed to the specific evidence it had against Rahman. Instead, its salient

questions were so broadly worded that Rahman’s refusal to answer them cannot

compel the main inference urged by the government – that Rahman, “Ganu Miah,”

and “Shafi Uddin” are one and the same person.

III.   ANALYSIS

       A.      The Government’s Summary Judgment Motion

       The gist of government’s theory is that Rahman lied during his naturalization


                                         36
process when he denied having previously (1) “given false or misleading

information to any U.S. government official while applying for any immigration

benefit or to prevent deportation, exclusion, or removal” and (2) “been ordered to be

removed, excluded, or deported from the United States” because he had, in fact,

previously applied for immigration benefits as Ganu Miah and as Shafi Uddin, who

had been ordered excluded and/or deported.

       Upon filing this case, the government’s evidence consisted of the information

in the three A-Files, including the various fingerprints and the photographs contained

therein, and Wagner’s first report concluding that the fingerprints he analyzed were

“made by the same individual.” At least in its summary judgment motion, however,

the government does not contend that this or any of its own other evidence (e.g.,

Wagner’ second report and Meline’s report), standing alone, is enough to satisfy its

heavy burden of establishing by “clear, unequivocal, and convincing” evidence,

Fedorenko, 449 U.S. at 505, that Rahman lied during his naturalization process.

Accordingly, the Court will not address that discrete issue.7

       The government, understandably, set out to use the discovery process to shore

up its case against Rahman, principally by serving interrogatories on him and taking



7
  It is worth noting, however, that it appears Operation Janus was initiated, at least in part, because
the “INS did not [during the time in question] verify that fingerprints submitted by applicants for
naturalization and permanent residency actually belonged to aliens who submitted them.” (ECF
No. 28-6, PageID.267). This obviously raises at least some questions about the potential
shortcomings of the A-File evidence on a standalone basis.
                                                  37
his deposition. But, instead of directly asking Rahman if he submitted the Ganu

Miah application, or if he submitted the Shafi Uddin application,8 or any of the

untold number of other direct questions it could have asked him about the potentially

dispositive evidence9 it possessed, it asked him questions like this one at his

deposition (which only lasted roughly one hour in total):

               Q.     Have you ever given false or misleading information to
                      any U.S. government official while applying for any
                      immigration benefit or to prevent deportation, exclusion
                      or removal?

(ECF No. 29-52, PageID.696).

       Similarly, in what appears to be an attempt to address the central “identity”

issue in this case, the government asked Rahman to answer the following

interrogatories: “Identify all names and aliases that you have used for any purpose

at any time” and “State and describe in detail each occurrence where you have given

false or misleading information to any official of the United States government while

applying for any immigration benefit or to prevent deportation, exclusion, or

removal.” (ECF No. 29-52, PageID.767, 770). Rahman refused to answer these,


8
 The government did not even mark the Miah or Uddin asylum applications – which form the
backbone of its entire case –as exhibits at Rahman’s deposition.
9
  The Court recognizes that a small minority of the government’s questions were tied to specific
evidence in the government’s possession, such as when it asked him to identify which of various
photographs were of him. (ECF No. 29-58, PageID.771). While Rahman’s refusal to answer
questions on those issues may be damning to his overall defense, the Court is disinclined to grant
the government’s summary judgment motion based on that evidence when the central question in
this case – whether Rahman submitted the Miah and/or Uddin applications – was not asked.
                                               38
and many other of the government’s questions, invoking his Fifth Amendment right.

Consequently, the government asks the Court to (1) find that he is prohibited from

offering evidence to contradict the government’s evidence that he, Miah, and Uddin

are “one and the same person,” and (2) impose an adverse inference to that effect.

      At least on the present record, the Court declines to do so. The stakes are

exceedingly high in this case, with Rahman’s naturalized citizenship on the line.

Accordingly, the law imposes an equally high and exacting standard of proof on the

government to justify revoking that citizenship – “clear, unequivocal, and

convincing” evidence must be presented. Fedorenko, 449 U.S. at 505. In addition,

not only must the Court construe the evidence in the light most favorable to Rahman

as to the government’s summary judgment motion, but because the government has

the burden of persuasion in this case, it faces a “substantially higher hurdle” than

Rahman does with respect to his competing motion. Arnett, 281 F.3d at 561.

      In light of these exacting standards, and the case law discussed above, supra

at 15-36, the Court simply cannot say that the government’s evidence and its

questions to Rahman sufficiently line up such that his refusal to answer them clearly,

unequivocally, and convincingly establishes that the government is entitled to a

judgment in its favor. The central issue in this case is not whether Rahman ever used

any alias, but whether he submitted the Ganu Miah and/or Shafi Uddin applications.

Nor is the issue whether Rahman has ever given false or misleading information to


                                         39
an immigration official. Rather, the issue is whether he had done so prior to the time

he made that representation in his Form N-400 and during his subsequent

naturalization interview.10

       Moreover, the adverse inference that the government asks the Court to draw

appears inconsistent with Rahman’s denials in his amended answer to the

government’s complaint. For example, Rahman denied: (1) providing a sworn

statement to immigration officials that “that the passport [he held] did not belong to

him and that his true name was Ganu Miah”; (2) that on February 19, 1998, “an

immigration judge ordered [him, in the name of Ganu Miah] excluded and

deported”; and (3) that “On or about October 11, 1994, [he] applied for asylum under

the name Shafi Uddin.” (ECF No. 1; ECF No. 14). The government’s questions

during discovery failed to flesh out details regarding these and other denials by

Rahman. Given the broad-brush questions the government asked Rahman, and the

many obvious questions it did not ask, its failure to obtain those details cannot

necessarily be pinned on Rahman’s invocation of the Fifth Amendment.


10
   The government contends that Rahman “cannot dispute that he testified falsely at his
naturalization interview.” (ECF No. 29, PageID.298). But it makes this claim based on faulty
logic. It claims, “Officer [Simion] Catau testified that Defendant provided answers under oath
consistent with what was written on the Form N-400. [] When asked these same questions at his
own deposition, [Rahman] asserted his Fifth Amendment right against self-incrimination.” (Id.).
The problem is that a question today about whether Rahman has “ever” done something is not “the
same” as an identical question asked of him many years earlier. While the point the government
seeks to make with its questions is not lost on the Court, given the exacting burdens that apply
here, details like these matter greatly, particularly to the application of the adverse inference
principle on which the government’s summary judgment motion largely rests.
                                               40
      Rahman’s amended answer raised other questions that were also not fleshed

out during discovery. For instance, although he denied having “applied for asylum

under the name Shafi Uddin” and having “submitted a Form G-325A” in support of

that application, Rahman refused to answer the next allegation that, “On the Form

G-325A, [he] stated that his name was Shafi Uddin . . .” (Id.). While this particular

refusal to answer could arguably warrant the imposition of an adverse inference, the

Court will not do so where, overall, Rahman’s amended answer denials left

significant room for the government to build a clear record on the salient issues

through tailored direct questions, but simply failed to do so.

      For all of the foregoing reasons, the government has not satisfied the

heightened and exacting burdens required for it to show that it is entitled to summary

judgment.

      B.     Rahman’s Summary Judgment Motion

      At the same time, the government’s failure to ask the questions necessary for

an adverse inference to be applied is not a fatal shortcoming as to the merits of its

claims against Rahman. It remains that the government has presented evidence

which is consistent with Rahman having submitted the Miah and Uddin asylum

applications. Miah’s and Uddin’s A-Files contain immigration forms in their names,

but which bear Rahman’s fingerprints. The forms in the A-Files contain other

information, such as common addresses and names of relatives. See supra at 9-12.


                                          41
The government also has presented photographic evidence, and Meline’s expert

report, which tend to support its claims. See supra at 12-13. The government’s

evidence thus raises factual questions that it may properly question Rahman about

at trial, and the Court leaves open the possibility of imposing an appropriate adverse

inference against Rahman depending on the government’s questions and Rahman’s

answers.11 And, of course, Rahman may have questions of his own regarding the

government’s evidence, and may be able to present his own evidence as to the issues

in dispute, though as discussed above, see supra at 30-36, his ability to do so may

be limited depending on the government’s questions and his answers.

       Other arguments Rahman raises do not change the analysis. For example, he

claims that “[t]he A files [Nguyen] examined contained applications that the subjects

applied for but did not contain fingerprint cards or pictures of the subjects when

Nguyen examined the files.” (ECF No. 28, PageID.211). However, Rahman cites

Page 23 of Nguyen’s deposition for this purported fact, and a review of that transcript

page simply does not bear out Rahman’s assertion. (ECF No. 28-2, PageID.244).

In response to counsel’s question, “What’s contained in the A-file?”, Nguyen

responded, “The applicant’s immigration history . . . Any type of forms or

applications that he applied for.” (Id.). There was no specific question put to her


11
   It is the existence of this evidence that would, depending on the questions and answers,
potentially allow the imposition of an adverse inference. Stelmokas, 100 F.3d at 311; Balsys, 119
F.3d at 136; Baxter, 425 U.S. at 318. See also supra at 33-36.
                                               42
about whether the A-files contained fingerprints or photos. (Id.). At most, when

pressed for additional details about “[w]hat else would be contained in the A-file,”

Nguyen simply answered, “I don’t remember.” (Id.).

      Citing government reports of lax standards employed with respect to the INS’

receipt of fingerprints during the mid-1990’s, Rahman argues that the Ganu Miah

and Shafi Uddin “fingerprint cards” “are inherently unreliable.” (ECF No. 28,

PageID.213). From that, Rahman hypothesizes, “[t]herefore, the possibility that

extra fingerprint cards belonging to Rahman could have been used by Miah and

Uddin without Rahman’s knowledge.” (Id., PageID.214). While Rahman raises

valid questions about the fingerprints’ reliability, see supra at 37 n.7, and the

speculative “possibility” he raises is not (particularly viewed in isolation)

implausible, those issues go to the weight to be given that evidence as it is weighed

against all of the other evidence in this case. The Court cautions, however, that the

government need not “disprove every negative hypothesis beyond a reasonable

doubt” to prevail in this case. Son, 2010 WL 1460230, at *3.

      Rahman also argues that “[t]he alleged misrepresentations [he is accused of

making]are not material because they would not have affected the decision regarding

naturalization.” (ECF No. 28, PageID.223). However, the person who conducted

Rahman’s naturalization interview, Officer Simion Catau, averred in his affidavit,

“Had Mr. Rahman informed me that he had used a different name that was not


                                         43
disclosed on the application, I would have asked additional questions regarding the

use of the other name, seeking to determine if it impacted his eligibility to naturalize

. . . Had Mr. Rahman informed me that he had been detained by INS in secondary

inspection upon his initial arrival in the United States, I would have made further

inquiries to determine what followed, including whether removal or exclusion

proceedings were initiated . . . Had these inquiries revealed that Mr. Rahman had

used multiple identities to apply for immigration benefits, I would have denied his

application under 8 C.F.R. § 316.10(b)(2)(vi), and placed him in removal

proceedings. . . . Had Mr. Rahman informed me that he had given false or misleading

information to any U.S. government official while applying for any immigration

benefit or to prevent deportation, exclusion, or removal, I would have denied his

application under 8 U.S.C. § 1429, INA § 318.” (ECF No. 29-51, PageID.677).

Clearly, at a minimum, this evidence raises questions that show Rahman is not

entitled to summary judgment on this argument.

      Finally, Rahman raises another issue with respect to Officer Catau. (ECF No.

32, PageID.817). In his affidavit, Officer Catau made a series of statements that

began, “I orally asked Mr. Rahman . . . ,” with each statement then referencing a

specific aspect of his Form N-400. (ECF No. 29-51, PageID.675-76). For instance,

in Paragraph 8, Catau avers, “I orally asked Mr. Rahman the question in Part I,

Section A, his current legal name, and he stated his current legal name was Md


                                          44
Humayun Kabir Talukder.” (Id., PageID.675). Paragraphs 8, 9, 10, 12, and 13 all

contain this exact verbiage, addressed to different portions of Rahman’s Form N-

400. (Id., PageID.675-76). However, Paragraph 11 reads, “I orally asked Mr. Khan

the question in Part 10, Section D, Question 23 . . .” (Id., PageID.676) (emphasis

added). At deposition, Rahman’s counsel questioned Catau about his affidavit,

asking him if everything contained therein “was true and correct.” (ECF No. 32-2).

Catau answered that it was. (Id.). Later during questioning, the reference to “Khan”

was brought to Catau’s attention by the government’s counsel, and, upon it being

highlighted for him, he testified it was a typographical error. (ECF No. 32-5).

      Rahman now contends, “[t]he logical conclusions to this are several. Either

Catau (1) lied under oath and perjured himself in signing the declaration containing

false information, or, (2) he perjured himself in his first answer to the deposition

stating Khan was a name given to him by Rahman, or (3) Catau perjured himself

when he agreed with Plaintiff's counsel that Khan was a typographical error.” (ECF

No. 32, PageID.817). Rahman’s argument fails. Given that in this entire case, the

only reference in any of the voluminous documents before the Court that has the

name “Khan” in it is the one stray reference in Catau’s affidavit which he testified

was a typographical error, there exists a much less sinister, and a much more “logical

conclusion”: that Catau’s affidavit’s reference to “Khan” was a typographical error

that Catau did not catch in his review. Rahman is free to argue that this grain of


                                         45
evidence impacts the weight the Court should give Catau’s testimony, but it is not a

basis for its wholesale rejection.

      For all of these reasons, Rahman has not shown he is entitled to summary

judgment in his favor at this time.

IV.   CONCLUSION

      For all of the reasons stated above, IT IS ORDERED that Rahman’s motion

for summary judgment (ECF No. 28) IS DENIED and that the government’s motion

for summary judgment (ECF No. 29) IS DENIED.


Dated: March 27, 2020                              s/David R. Grand
Ann Arbor, Michigan                                DAVID R. GRAND
                                                   United States Magistrate Judge




                          CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on March 27, 2020.

                                             s/Eddrey O. Butts
                                             EDDREY O. BUTTS
                                             Case Manager




                                        46
